.

             H
                              TEXAS




                      August 25, 1950

    Has. Paul Ii. Brown
    Fire Insurance Commissioner
    Board of Insurance C~sslouers
    Austin, Texas
                               opinion   Hoe v-1097.
                               Re:    Availability    of Item 32 0f
                                      the Appropriations     for the
                                      current biennium to the
                                      Fire Insurance Division,
                                      Board ofInsurauceCo~@s-
                                      sioners,    for the purchase
                                      of automobiles;     (H.B.322,
                                      Acts 51st Leg., R-S. 1949,
    Dear far:                         oh. 615,'~.    1275.f
                   request   for   an oplniou,   in part,   reads

                "The 51stmLegislature   made au appro-
         priation   for the support and n@inteuance
         of the Fire Insurance Division of the Board
         of Insurance Ccennlsaloners as shown In Chap-
         ter 615, Page 1274, Acts of the 51st Legis-
        -lature, and included in,that appropriatiou
         at page 1275, Item 32,       . . . law enforce-
         aient . . .I
               "We wish to inquire If in your oplulon
         tioneg can be used out of this fund for the
          %nforoement of the LawI as appropriated   to
         this Department by the last Legislature   for
         the purWase of automobiles to be used In
         the discharge of dutties imposed upon this
         Department by lau.
                "For your infomuation xe are enclosiug
         letter   from the Attorne   General88 Depa.t$-
         #sent, dated July 6, 1926 giving an affirma-
         tive opinion 011this matder.'
               Under the subhead %ainteuance  and IkLscellane-
    otls* of the appropriations made to the Fire Insurauce
Hon. Paul H. Browu, page 2         (V-1097)


Division,  Board of Insurance Commlssicuers, for the COW-
rent biennmz appear Items 32 through 36. (LB. 322,
Acts 51st Leg.,~ B.S. 1949, ch.615    ~~1275.)  We will con-
sider only the appropriatfons   con$ained in Items 32 and
34, for they are the only approprlatious    which peptaln
to your question.    Item 32 contains au appropriation    of
$14 000 for peach year of the bieunium for any one OP all
of Che following  purposes:
               “Postage snd box reut, telephone,
        telegraph,    express, stationery    and print-
        ing equipment, furniture       and fixtures,
        cod&gent,      bond premiums, law enforce-
        ment, seasoual help, magazines and pe-
      s rlodicals.g
             Item 34 contains an appropriation of $20sOO0
for    each year of the biennium for “travel expense.
            Section 2 of House Bill 322 contains numerous
subsections   coutrolllng     and restricting     the expenditure
of the appropriations      ztade to the various departments,
boards, and eolmnissions in Section 1 thereof.           Subsec-
tiou:13(b)
     ..A.    thereof,   in  part,  reads    as follovs:
               “The appropriations   herein provided
         are to be construed as the maximum sums
         to be appropriated    to and for the several
         purposes named herein, and the amounts
         are intended to &over, aud shall cover
         the entire  cost of the respective   items
         and the same shall not be supplemented
         from any other sauces,     + o o and, ex-
         cept as otherwise provided, no other ex-
         peuditures shall be made, nap shall any
       ,.other obligations   be incurred by any de-
         partment of this State,    e . 0”
            We have been unable to find in House Bfll 322
any specific   appropriation to the Fire Insurance Mvi-
sion for the purchase of automobiles.
           This office  has held that the purchase of an
automobile may be properly regarded as an item of travel
expense, and, in the absence of a speciflo    appropriation
to a department or a divislou   of a department fop the
purchase of automobiles,   the department or a dlvisfon
thereof having an appropriation   fop *travel expense” may
make such purchases and charge such apppopziatlou     with
Hon. Paul H. Brown, page 3       (v-1097)


the expenditures   so incurred.  Atty. @en. Qps. O-2669
!;9:~~i~;XZ!5    (1944).   We quote from Opinion O-5925
             P
            "When a State department.purohases      an
      automobile for the pri.nnwy purpose of af-
      fording transportation   to Its officials     and
      employees and when no specific     approprla-
      tlon is made for this purpose, we feel that
      such purchase is chargeable only auainst
      the appropriation   for travel'inn exuenses.~
             The State Ccmptroller   of Public Accounts has
consistently    followed the above mentioned opinions f'roa
the time they were rendered.       The Legislature IS presm-
ed to have been familiar     with the holdings In these opla-
ions and to have enacted House Bill 322 in the 11 ht
thereof and with the Intention that the appropria &ions
contained therein     should be construed BCCOrdingly, un-
less otherwise specifically     provided.
             This office   has heretofore    bad occasion to
consider the provisions       of subsection   15(b),  supra, as
well as simUar provisions contained in former general
departmental appropriation       bills.    These opinions pnl-
folly    hold that where a sum is provided in an appropri-
ation for a particular      item of expense that sum is all
the Legislature     intended to be available     for that Item
of expense, and it may not be supplemented from any
soume, unless the appropriation         bill s eclfioall     so
provides.     Attg, Gen. Ops. O-1332 (19397; o-5899 fl944);
v-1015 (1950).
            Pan have dlrected   our attention    to a letter
dated July 6, 1928, written by Hon. Branu Fuller,         for-
mer Assistant   Attorney General, to Hon. T. M. Campbell,
Jr*, Fire Insurance Cozmissioner,in which it is stated
that an a&mobile      may be purchased and charged to an
appropriation   made to the Fire Insurance Mvision,
Board of Insurance ConmIssioners,      for "Contingent Fund
for the enforcement of the law.'      We have given due
consideration   to this letter   and the appropriation     bill
(B.B.2. Acts 40th Le        1st C.S. 1927, ch.100, p.263),
in vhich this item o55'&propriation       appears,.
          House Blll 2 made appropriations  to the vari-
ous State departments, boards, and con~Isslons  for each
fiscal year of the biennium beginning September l,P927.
                                                                 .


Hon. Paul H. Brown, page 4      (v-1097)



Under the subhead “General Raintenance”
                                    -. -   of the appro-
priatlons  to the Pire Insurance Dlvlsion appear several
items 0r appropriations,   one of $2,200 for   Contingent
Fund for the enforcement of the law ; and another of
$36,000 for “Traveling   expenses.’
            House Bill 2, like House Bill 322, does not
contain a specific    appropriation    to the Fire Insurance
Division for the purchase of automobiles.         Reither does
it specifically    authorize the Fire Insurance Commisslon-
er or the Board of Insurance CozmLssioners to transfer
money appropriated    for a particular     purpose to another
item of appropriation     for another purpose, but a rider
appended thereto positively      prohibits   such transfers.
            In view of the foregoing    facts,  we think It
Is obvious that this letter     opinion to which you refer
has been overruled by the later opinions of this office
cited herein.     Therefore,  you are respectfully   advised
that automobiles may not be purchased and charged to
the appropriations    contained in Item 32 of the current
appropriations    to the Fire Insurance Division    of the
Board of Insurance Commissioners.


           Automobiles cannot be purchased and
     charged, as an expenditure fop “law en-
     forcement’ to the appropriation   contained
     in Item 32 of the current appropriations    0r
     the Fire Insurance Division of the Board
     of Insurance Camzf sioners D a3.    322, Acts
                  R,S. lC+g
     if%: z..‘O-1332    fig;,
     o-5899 (1944); o-5g25
APPROVED::                                 Yours very truly,
C. L Richards                                 PRICE DARIRL
Trial & Appellate                          Attorney General
  Division
Everett Hutchinson                         /34uu&u
Rxecutive Assistant
                                           BY
Charles D. Mathews                          Bruce W. Rryant
First Assistant                                   Assistant

BWS:vb:mw